19-13223-smb            Doc 63       Filed 02/14/20 Entered 02/14/20 06:53:51                     Main Document
                                                  Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                                Chapter 11
                                    :
WANSDOWN PROPERTIES CORPORATION :                                    Case No.: 19-13223 (SMB)
N.V.,                               :
                                    :
               Debtor.              :
------------------------------------x

          ORDER PURSUANT TO 11 U.S.C. § 1121(d) EXTENDING EXCLUSIVE
        PERIODS TO FILE A CHAPTER 11 PLAN AND SOLICIT VOTES THEREON

           Upon the motion (the “Motion”)1 of Wansdown Properties Corporation N.V. (the

“Debtor”), seeking an order extending for 90 days the exclusive periods in which the Debtor may

file a chapter 11 plan (the “Plan Exclusivity Period”) and solicit acceptances thereof (the

“Solicitation Exclusivity Period,” and together with the Plan Exclusivity Period, the “Exclusive

Periods”); and it appearing that proper and sufficient notice of the relief sought in the Motion has

been given; and it further appearing that the requested relief is reasonable and proper; and

sufficient cause appearing to me therefor and due consideration having been given; it is hereby

           ORDERED, that the Motion is granted as set forth herein; and it is further

           ORDERED, that, pursuant to section 1121(d) of the Bankruptcy Code, the Plan

Exclusivity Period is extended through and including May 5, 2020; and it is further

           ORDERED, that, pursuant to section 1121(d) of the Bankruptcy Code, the Solicitation

Exclusivity Period is extended through and including July 4, 2020; and it is further

           ORDERED, that entry of this Order is without prejudice to the Debtor’s right to make

further applications for additional extensions of the Exclusive Periods.




1
    All capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.
19-13223-smb    Doc 63   Filed 02/14/20 Entered 02/14/20 06:53:51   Main Document
                                      Pg 2 of 2



Dated: New York, New York
       February 13th, 2020
                                            /s/ STUART M. BERNSTEIN______
                                            UNITED STATES BANKRUPTCY JUDGE




                                        2
